Name: 93/158/EEC: Council Decision of 26 October 1992 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Comunity and the United States of America concerning the application of the Community third country Directive, Council Directive 72/462/EEC, and the corresponding United States of America regulatory requirements with respect to trade in fresh bovine and porcine meat
 Type: Decision
 Subject Matter: animal product;  health;  European construction;  trade;  America
 Date Published: 1993-03-19

 19.3.1993 EN Official Journal of the European Communities L 68/1 COUNCIL DECISION of 26 October 1992 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the United States of America concerning the application of the Community third country Directive, Council Directive 72/462/EEC, and the corresponding United States of America regulatory requirements with respect to trade in fresh bovine and porcine meat (93/158/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and ovine and caprine animals and fresh meat or meat products from third countries (1), hereafter referred to as the Community third country Directive, Having regard to Commission Decision 87/257/EEC of 28 April 1987 on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (2), Having regard to the recommendation from the Commission, Whereas, under an exchange of letters signed on 7 May 1991, as referred to in Article 2 (2) of Decision 91/552/EEC, the Commission and the Government of the United States of America commenced a comparative examination of the Community third country Directive and corresponding United States of America regulatory requirements with respect to trade in fresh bovine and porcine meat, with the objective of determining whether Community and United States of America requirements are equivalent; Whereas, this comparative examination has been completed and has shown that the regulatory requirements of the Community and the United States of America basically provide equivalent safeguards against public health risks; Whereas, to ensure recognition of equivalency, it is desirable to establish an agreed process for the application of the regulatory requirements of both the Community and the United States of America in order to safeguard and facilitate future trade in fresh bovine and porcine meat; whereas an Agreement has been reached to that end; Whereas, in the context of the establishment of such a process, the Commission will submit appropriate proposals to the Council on the Community third country Directive; Whereas, in the intervening period between conclusion of the Agreement and full implementation of the measures contained therein, interim measures are required to allow for the approval of additional establishments in the United States of America for the purpose of importing fresh bovine and porcine meat into the Community; Whereas the Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the United States of America in the form of an exchange of letters concerning the application of the Community third country Directive, Council Directive 72/462/EEC and the corresponding United States of America regulatory requirements with respect to trade in fresh bovine and porcine meat is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. This Decision shall be published in the Official Journal of the European Communities. Done at Luxembourg, 26 October 1992. For the Council The President J. GUMMER (1) OJ No L 302, 31. 12. 1972, p. 28. Directive as last amended by Regulation EEC No 1601/92 (OJ No L 173, 27. 6. 1992, p. 13). (2) OJ No L 121, 9. 5. 1987, p. 46. Decision as last amended by Council Decision 91/522/EEC (OJ No L 283, 11. 10. 1991, p. 14).